
	

116 SRES 17 ATS: Congratulating the North Dakota State University football team for winning the 2018 National Collegiate Athletic Association Division I Football Championship Subdivision title.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 17
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2019
			Mr. Hoeven (for himself and Mr. Cramer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the North Dakota State University football team for winning the 2018 National
			 Collegiate Athletic Association Division I Football Championship
			 Subdivision title.
	
	
 Whereas the North Dakota State University (referred to in this preamble as NDSU) Bison football team won the 2018 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Football Championship Subdivision title game in Frisco, Texas, on January 5, 2019, in a convincing victory over the Eastern Washington University Eagles by a score of 38 to 24;
 Whereas, with the 2018 NCAA Division I Football Championship Subdivision title, NDSU has now won 15 NCAA football championships;
 Whereas NDSU has won 7 of the last 8 NCAA Division I Football Championship Subdivision titles, an exceptional achievement that is unprecedented in modern collegiate football history;
 Whereas the NDSU Bison completed the 2018 NCAA football season with a perfect record of 15 wins and 0 losses, displaying extraordinary resilience and skill;
 Whereas head coach Chris Klieman and the entire coaching staff led the NDSU Bison to an outstanding total of 69 wins and 4 national championships during the 5 seasons that Chris Klieman was head coach at NDSU, instilling character and perseverance in the members of the NDSU football program;
 Whereas an estimated 17,000 NDSU Bison fans attended the championship game, reflecting the tremendous spirit and determination of Bison Nation that has helped propel the success of the team; and
 Whereas the 2018 NCAA Division I Football Championship Subdivision title was a victory not only for the NDSU football team, but also for the entire State of North Dakota: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the North Dakota State University Bison football team as the champions of the 2018 National Collegiate Athletic Association Division I Football Championship Subdivision;
 (2)commends the players, coaches, and staff of North Dakota State University for— (A)their hard work and dedication; and
 (B)fostering a continuing tradition of excellence; and (3)recognizes the students, alumni, and loyal fans who supported the North Dakota State University Bison football team during a successful quest to bring home another National Collegiate Athletic Association Division I Football Championship Subdivision trophy for North Dakota State University.
			
